Citation Nr: 0604956	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for eye disability.  

4.  Whether a reduction in the evaluation for bilateral 
hearing loss from 20 to 10 percent, effective September 1, 
2000, was proper. 

5.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.   

6.  Entitlement to an increased evaluation for right ankle 
sprain, currently evaluated as 10 percent disabling.     

7.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.   

8.  Entitlement to special monthly compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran requested a Board hearing; however, he cancelled 
his request for a hearing in a written statement received in 
December 2001.  

In a November 2004 statement, the veteran indicated that 
vocational rehabilitation services in Dallas, Texas informed 
the veteran that was totally disabled.  It appears that the 
veteran is requesting entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  This matter is hereby 
referred to the RO for appropriate action. 

As for the tinnitus claim, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

The issues of entitlement to increased evaluations for 
bilateral hearing loss, right ankle sprain, and headaches, 
and entitlement to special monthly compensation are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of hemorrhoids, 
bilateral leg disability, or eye disability in service, or 
for many years following service, and the competent medical 
evidence does not relate post-service development of these 
disabilities to active service.

2.  The RO entered a rating action proposing a reduction of 
the veteran's 20 percent evaluation for bilateral hearing 
loss in August 1999 and, following appropriate notification, 
took final action on the reduction in September 2000; the RO 
notified the veteran and his representative of the action 
later that same month, and made the reduction effective from 
September 1, 2000.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005). 

2.  Bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2005). 

3.  Eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005). 

4.  The reduction in the evaluation for bilateral hearing 
loss, from 20 to 10 percent, effective September 1, 2000, was 
proper.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105, 3.159, 4.85, Diagnostic Code 
6100  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claims was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the initial rating decision that 
effectively reduced the evaluation for bilateral hearing loss 
was made in June 2000, prior to the enactment of the Veterans 
Claims Assistance Act (VCAA).  Therefore, prior VCAA 
notification was not possible.  However, the veteran received 
proper notification in a July 2001 letter from the RO.  For 
the service connection claims, the veteran received 
notification in a March 2005 letter.  VA fully notified the 
veteran of what is required to substantiate his service 
connection claims and bilateral hearing loss claim in the 
letters and multiple supplemental statements of the case.  
Together, the letters and multiple supplemental statements of 
the case provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.   Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, numerous VA medical records, including VA 
examinations, private medical records, and statements from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran is claiming service connection for hemorrhoids, 
bilateral leg disability and eye disability.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Upon review, service medical records do not show any findings 
or diagnoses of hemorrhoids, bilateral leg problems, or eye 
problems in service.  The only leg problem noted in the 
service medical records is treatment for a right ankle 
sprain, which is already service-connected.  Separation 
examination report from service dated in February 1974 showed 
normal clinical evaluation of the eyes, lower extremities, 
and anus and rectum.  In the Report of Medical History dated 
in February 1974, the veteran checked "no" for ever having 
had eye trouble, cramps in the legs, and did not otherwise 
report any problems with hemorrhoids, bilateral leg problems, 
or eye problems.   

As for the post-service medical evidence, there are no 
records of treatment for, or diagnosis of, hemorrhoids, 
bilateral leg disability, or eye disability until many years 
after service.  Hemorrhoids, bilateral leg problems, or eye 
problems were not reported or found on VA examination in 
August 1974.  

The earliest treatment noted in the record for the eyes was 
in early 1980s.  VA brain scan in 1982 noted normal findings.  
VA eye evaluation in June 1982 indicated that the left pupil 
seemed slightly smaller than the right.  It was also noted 
that light was going through the upper half of the left pupil 
rather than through the entire pupil.  VA Special Eye 
Examination report dated in July 1982 noted normal vision 
with uncorrected acuity.  No defects noted.  The impression 
was headaches, not related to eyes.  X-ray report of the left 
orbit in July 1982 was also negative for abnormalities.  

For the hemorrhoids, the first treatment record following 
service was in April 1988.  Follow-up treatment noted a 
diagnosis of hemorrhoids.  Complaints involving the bilateral 
leg problems did not begin until 1997.  VA records show that 
the veteran complained of bilateral leg numbness and 
weakness.  However, VA evaluation in 2000 noted that the 
veteran denied any leg weakness.  

In sum, the record shows that there is no record of 
hemorrhoids, bilateral leg problems, or eye problems during 
service, or for many years after separation from service.  
There is also no medical evidence relating the veteran's 
hemorrhoids, bilateral leg disability, and eye disability 
directly to service.  The Board also considered the veteran's 
claim under 38 C.F.R. § 3.310.  However,  the veteran's eye 
problems were found to not be related to his service-
connected headaches.  38 C.F.R. § 3.310 (2005).  As such, 
there is no reasonable possibility exists that an examination 
would aid in substantiating the veteran's service connection 
claims.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against service connection 
for hemorrhoids, bilateral leg disability, and eye 
disability.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

III.  Reduction in Evaluation of Bilateral Hearing Loss

The veteran is service-connected for bilateral hearing loss.  
In an August 1997 rating decision, the RO increased the 
veteran's evaluation from noncompensable to 20 percent.  
However, in an August 1999 rating decision, the RO proposed 
to reduce the evaluation for bilateral hearing loss.  
Notification of the reduction was sent by the RO in September 
1999.  In a June 2000 rating decision, the RO reduced the 
evaluation to noncompensable.  But, in a September 2000 
rating decision, the RO revised the June 2000 rating decision 
and assigned a 10 percent evaluation, effective September 1, 
2000, based on the evidence.  In short, the veteran's 
evaluation was 20 percent up until August 31, 2000, and then 
10 percent from September 1, 2000.  Therefore, the issue 
before the Board is whether a reduction in the evaluation for 
bilateral hearing loss from 20 to 10 percent, effective 
September 1, 2000, was proper.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2005).

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  The record shows 
that the RO entered a rating action proposing a reduction of 
the veteran's 20 percent evaluation for bilateral hearing 
loss in the August 1999 rating decision.  The veteran and his 
representative were notified of that proposal by a letter 
dated in September 1999, and of their right to request a 
hearing. The veteran requested a hearing in September 1999, 
but then cancelled his hearing request by letter received 
January 2000.  The RO then sent a letter dated in February 
2000, informing the veteran that his benefits would be 
reduced if he failed to submit additional evidence within 60 
days.  The veteran responded in March 2000, indicating that 
medical records pertaining to his hearing loss could be 
obtained from Overton Brooks VA Medical Center.  These 
records were subsequently obtained by the RO and incorporated 
into the claims file.  The RO then took final action on the 
reduction in June 2000, and then revised such action in 
September 2000; notified the veteran of the action in 
September 2000; and made the reduction effective from 
September 1, 2000.  As such, the proper procedures were 
followed.  The next issue is whether the RO properly reduced 
the evaluation based on the evidence.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  For all service-connected disabilities 
on appeal, the veteran is asserting an increase disability 
rating for an existing service-connected disability.  Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The RO evaluated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  This rating criteria was in 
effect prior to September 1, 2000, or the effective date of 
the reduction.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment. Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

The factual basis for the reduction was the findings from an 
April 1999 audiological examination.  In the April 1999 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
55
65
60
55

The pure tone threshold average was 59 for the right ear and 
59 for the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.

The April 1999 audiological examinations showed Level III 
hearing for the right ear and Level III hearing for the left 
ear.  38 C.F.R. § 4.85 Table VI (2005).  Applying these 
findings to the Table in the Rating Schedule shows that a 20 
percent evaluation is not warranted for the veteran's 
service-connected bilateral hearing loss.  38 C.F.R. § 4.85 
Table VII (2005).  In fact, a noncompensable evaluation is 
warranted under 38 C.F.R. § 4.85 Table VII.  However, 
consideration of 38 C.F.R. § 4.86(a) is warranted based on 
the fact that each of the four specified frequencies is 55 
decibels or more in the left ear.  While Table VI 
demonstrates Level III hearing for the left ear, under Table 
VIa, the left ear indicates Level IV hearing loss.  Id.  A 10 
percent evaluation is warranted in this case.  Nevertheless, 
Level III hearing for the right ear and Level IV hearing for 
the left ear still does not warrant a 20 percent evaluation 
for the veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85 Table VII (2005).

The veteran submitted a private medical record dated in June 
2000. The examiner noted in the report that the veteran has 
moderate to severe bilateral hearing loss.  However, as noted 
above, an examination for hearing impairment for VA purposes 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The private 
medical record dated in June 2000 did not meet this 
requirement. The Board must use only the Maryland CNC and 
puretone audiometry testing as a basis for assigning ratings 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based upon the above information, the veteran is not entitled 
to a higher evaluation for his bilateral hearing loss, 
effective September 1, 2000, and that the RO was correct when 
it concluded that a reduction was proper as there was 
improvement shown on examination.  The Board recognizes the 
veteran's argument that hearing does not improve over time.  

In addition, the 20 percent rating was in effect from January 
25, 1996 to August 31, 2000, less than 5 years.  Therefore, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply, and 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

In summary, the Board concludes that the reduction of the 
veteran's rating from 20 to 10 percent was proper.


ORDER

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for bilateral leg 
disability is denied. 

Entitlement to service connection for eye disability is 
denied. 

The reduction in the evaluation for bilateral hearing loss, 
from 20 to 10 percent, effective September 1, 2000, was 
proper.


REMAND

In a written statement dated in July 2005, the veteran 
indicated that his bilateral hearing loss, right ankle 
sprain, and headaches have worsened.  While a new examination 
is not required simply because of the time has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  The last examination of these 
disabilities was in September 2004, prior to the veteran's 
assertion that his disabilities have worsened.  Although the 
Board regrets further delay in appellate review, the Board 
believes new examinations are required.

The current level of the veteran's service-connected 
disabilities is in question,  it is not possible to 
adjudicate whether the veteran meets the criteria for special 
monthly compensation.  The claim for special monthly 
compensation is inextricably intertwined with the increased 
rating claims currently on appeal. The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should schedule the 
veteran for a VA medical examinations to 
ascertain the nature, extent, and 
severity of his bilateral hearing loss, 
right ankle sprain, and headaches.  It is 
imperative that the claims file be made 
available to and reviewed by the 
examiners in connection with the 
examinations.  Detailed reasons and bases 
for all opinions should be provided, 
including a discussion of evidence relied 
on for opinions.  

For the examination of the right ankle 
sprain, the examiner should determine 
whether the right ankle sprain exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
necessary tests and studies should be 
conducted.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased rating 
claims and special monthly compensation 
claim.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


